Title: From James Madison to William Jones, [3 June 1814]
From: Madison, James
To: Jones, William


        
          [3 June 1814]
        
        J. Madison requests a consultation with the Heads of Dept. on Tuesday next at 11 OC.
        June 3: 1814
        The object is to decide on the plan of campaign which our means naval & military render most eligible.
        Meantime the Secretary of the Navy, will cause to be made out, & send over.
        
          1. a Statement of the naval force on the Lakes Erie, ontario, & Champlain, respectively, now ready for service; & the portion of that on L. Erie, destined for L. Huron
          2. State & prospects of additional naval force, in preparation for Lakes ontario & Champlain respectively.
          3. State & Stations of vessels of war (including the Steam vessel), Gunboats & barges, for the defence of the Atlantic frontier.
          4. Naval force of the Enemy (including marines) according to best information in the navy Dept; near & in the Atlantic waters of the U.S.
          
          5. do. understood to be destined for our Coast
        
        
          J.M
        
      